


Exhibit 10.2


EXECUTION VERSION

--------------------------------------------------------------------------------





SECURITY AGREEMENT


By


CPI International, Inc.,
as Borrower,


THE GUARANTORS PARTY HERETO


and


UBS AG, STAMFORD BRANCH,
as Collateral Agent


______________________


Dated as of April 7, 2014





--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
PREAMBLE    1
RECITALS    1
AGREEMENT    1


ARTICLE I.
DEFINITIONS AND INTERPRETATION
SECTION 1.1    Definitions    2
SECTION 1.2    Interpretation    6
ARTICLE II.
GRANT OF SECURITY AND SECURED OBLIGATIONS
SECTION 2.1    Grant of Security Interest    7
SECTION 2.2    Filings    7
ARTICLE III.
PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL


SECTION 3.1    Delivery of Certificated Securities Collateral    8
SECTION 3.2    Perfection of Uncertificated Securities Collateral    8
SECTION 3.3    Financing Statements and Other Filings; Maintenance of Perfected
Security Interest    9
SECTION 3.4    Other Actions    9
SECTION 3.5    Joinder of Additional Guarantors    10
SECTION 3.6    Return of Certificated Securities Collateral    11
ARTICLE IV.
REPRESENTATIONS, WARRANTIES AND COVENANTS
SECTION 4.1    [Reserved]    11
SECTION 4.2    [Reserved]    11
SECTION 4.3    Defense of Claims; Transferability of Pledged Collateral    11
SECTION 4.4    Other Financing Statements    11
SECTION 4.5    [Reserved]    11
SECTION 4.6    Due Authorization and Issuance    11
SECTION 4.7    Consents, etc.    11
SECTION 4.8    Pledged Collateral    11
SECTION 4.9    Insurance    12

- i-

--------------------------------------------------------------------------------






Page
SECTION 4.10    [Reserved]    12
SECTION 4.11    [Reserved]    12
ARTICLE V.
CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL
SECTION 5.1    Pledge of Additional Securities Collateral    12
SECTION 5.2    Voting Rights; Distributions; etc.    12
SECTION 5.3    [Reserved]    13
SECTION 5.4    Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests    13
ARTICLE VI.
CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1    Grant of Intellectual Property License    14
SECTION 6.2    Protection of Collateral Agent’s Security    14
SECTION 6.3    After-Acquired Property    14
SECTION 6.4    Litigation    15
ARTICLE VII.
[RESERVED]
ARTICLE VIII.
[RESERVED]
ARTICLE IX.
REMEDIES
SECTION 9.1    Remedies    16
SECTION 9.2    Notice of Sale    17
SECTION 9.3    Waiver of Notice and Claims    18
SECTION 9.4    Certain Sales of Pledged Collateral    18
SECTION 9.5    No Waiver; Cumulative Remedies    19
SECTION 9.6    Certain Additional Actions Regarding Intellectual Property    19
ARTICLE X.
APPLICATION OF PROCEEDS
SECTION 10.1    Application of Proceeds    19







- ii-

--------------------------------------------------------------------------------




Page
ARTICLE XI.
MISCELLANEOUS
SECTION 11.1    Concerning Collateral Agent    19
SECTION 11.2    Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact    20
SECTION 11.3    Continuing Security Interest; Assignment    21
SECTION 11.4    Termination; Release    21
SECTION 11.5    Modification in Writing    22
SECTION 11.6    Notices    22
SECTION 11.7    Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial    22
SECTION 11.8    Severability of Provisions    22
SECTION 11.9    Execution in Counterparts    22
SECTION 11.10    Business Days    23
SECTION 11.11    No Credit for Payment of Taxes or Imposition    23
SECTION 11.12    No Claims Against Collateral Agent    23
SECTION 11.13    No Release    23
SECTION 11.14    Obligations Absolute    23
SECTION 11.15    Other Agreements    24


SIGNATURES        S-1



- iii-

--------------------------------------------------------------------------------






EXHIBITS
EXHIBIT 1    [Reserved]
EXHIBIT 2    Form of Securities Pledge Amendment
EXHIBIT 3    Form of Joinder Agreement
EXHIBIT 4    Form of Copyright Security Agreement
EXHIBIT 5    Form of Patent Security Agreement
EXHIBIT 6    Form of Trademark Security Agreement




SCHEDULES
SCHEDULE 1    Pledged Securities and Intercompany Notes
SCHEDULE 2    Filing Offices
SCHEDULE 3    Instruments; Chattel Paper
SCHEDULE 4    [Reserved]
SCHEDULE 5    Copyrights, Patents, Trademarks and Intellectual Property Licenses
SCHEDULE 6    Commercial Tort Claims
SCHEDULE 7    [Reserved]













- iv-

--------------------------------------------------------------------------------






SECURITY AGREEMENT


This SECURITY AGREEMENT dated as of April 7, 2014 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by CPI International, Inc., a
Delaware corporation (the “Borrower”), and each guarantor from time to time
signatory hereto as a pledgor (each a “Guarantor” and collectively, the
“Guarantors”, and together with the Borrower and any successors thereto, the
“Pledgors,” and each, a “Pledgor”), in favor of UBS AG, STAMFORD BRANCH, in its
capacity as collateral agent pursuant to the Credit Agreement (as hereinafter
defined) (in such capacity and together with any successors in such capacities,
the “Collateral Agent”).
R E C I T A L S :
A.    The Borrower, the Guarantors, the Collateral Agent, UBS AG, Stamford
Branch, in its capacity as administrative agent (in such capacity and together
with any successors in such capacity, the “Administrative Agent”), and the other
agents and lending institutions listed therein have, in connection with the
execution and delivery of this Agreement, entered into that certain Credit
Agreement, dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
B.    Each Guarantor has, pursuant to the Credit Agreement, unconditionally
guaranteed the Secured Obligations (as defined in the Credit Agreement).
C.    The Borrower and each Guarantor will receive substantial benefits from the
execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.
D.    This Agreement is given by each Pledgor in favor of the Collateral Agent
for the benefit of the Secured Parties (as defined in the Credit Agreement) to
secure the payment and performance of all of the Secured Obligations.
E.    It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the Issuing Bank to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Hedging Agreements and Treasury Services Agreements that
constitute Secured Obligations that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.
A G R E E M E N T :
NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Collateral Agent hereby agree as follows:



--------------------------------------------------------------------------------






ARTICLE I


DEFINITIONS AND INTERPRETATION


SECTION 1.1Definitions.


(a)Unless otherwise defined herein or in the Credit Agreement, capitalized terms
used herein that are defined in the UCC shall have the meanings assigned to them
in the UCC; provided that in any event, the following terms shall have the
meanings assigned to them in the UCC:


“Accounts”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity Account”;
“Commodity Contract”; “Deposit Account”; “Documents”; “Electronic Chattel
Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”; “Fixtures”;
“Goods”; “Instrument” (as defined in Article 9 of the UCC); “Inventory”;
“Investment Property”; “Letter-of-Credit Rights”; “Letters of Credit”; “Money”;
“Payment Intangibles”; “Proceeds”; “Records”; “Securities Account”; “Security
Entitlement”; “Supporting Obligations”; and “Tangible Chattel Paper.”


(b)Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.
Sections 1.03 and 1.06 of the Credit Agreement shall apply herein mutatis
mutandis.


(c)The following terms shall have the following meanings:


“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.


“Administrative Agent” shall have the meaning assigned to such term in Recital A
hereof.
“Agreement” shall have the meaning assigned to such term in the Preamble hereof.
“Borrower” shall have the meaning assigned to such term in the Preamble hereof.
“Collateral Agent” shall have the meaning assigned to such term in the Preamble
hereof.
“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Pledged Collateral and shall include any
security agreement or other agreement granting a lien or security interest in
such real or personal property.
“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants, between such Pledgor and
any third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.
“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished),
including those listed on Schedule 5, and all copyright registrations and
applications made by such Pledgor, in each case, whether now owned or hereafter
created or acquired by or assigned to such Pledgor, together with any and all
(i) rights and privileges arising under applicable law with respect to such
Pledgor’s use of such copyrights, (ii) reissues, renewals, continuations and
extensions thereof and amendments thereto, (iii) rights corresponding thereto
throughout the

-2-

--------------------------------------------------------------------------------






world, (iv) rights to sue for past, present or future infringements thereof and
(v) income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof.
“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.
“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.
“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.
“Excluded Equity Interests” shall mean:
(a)    any Equity Interests in any Subsidiary that is not a Wholly Owned
Subsidiary to the extent the granting of a security interest in such Equity
Interest would be prohibited by organizational or governance documents of such
Subsidiary or would trigger termination pursuant to any “change of control” or
similar provision (after giving effect to Sections 9‑406(d), 9‑407(a), 9‑408(a)
or 9-409 of the UCC (or any successor provision or provisions) or any other
applicable law (including the Bankruptcy Code) or principles of equity);
(b)    any Equity Interests which are not required to be pledged pursuant to
Section 5.11(b) of the Credit Agreement;
(c)    any Equity Interests of a Domestic Subsidiary which is a Subsidiary of a
CFC or a CFC Holdco; and
(d)    any Equity Interests consisting of Margin Stock .
“Excluded Property” shall mean
(a)    motor vehicles and other assets subject to certificates of title;
(b)    any lease, license or other agreement or any property subject to a
Purchase Money Obligation, Capital Lease Obligation or similar arrangements, in
each case, to the extent permitted by the Credit Agreement and to the extent
that a grant of a security interest therein would violate or invalidate such
lease, license or agreement, Purchase Money Obligation, Capital Lease Obligation
or similar arrangement or create a right of termination in favor of any other
party thereto (other than the Borrower or a Guarantor) (after giving effect to
Sections 9‑406(d), 9‑407(a), 9‑408(a) or 9-409 of the UCC (or any successor
provision or provisions) or any other applicable law (including the Bankruptcy
Code) or principles of equity);
(c)    any property and assets the pledge of which is prohibited by law or would
require governmental consent, approval, license or authorization that has not
been obtained (after giving effect to Sections 9‑406(d), 9‑407(a), 9‑408(a) or
9-409 of the UCC (or any successor provision or provisions) or any other
applicable law (including the Bankruptcy Code) or principles of equity);

-3-

--------------------------------------------------------------------------------






(d)    any intent-to-use trademark application for which an amendment to allege
use or statement of use has not been filed under 15 U.S.C. Section 1051(c) or 15
U.S.C. Section 1051(d), respectively, or if filed, has not been deemed in
conformance with 15 U.S.C. Section 1051(a) or examined and accepted,
respectively, by the United States Patent and Trademark Office;
(e)    Excluded Equity Interests; and
(f)    assets in circumstances where the Administrative Agent and the Borrower
agree in writing that the cost, burden or consequences (including adverse tax
consequences) of obtaining or perfecting a security interest in such assets is
excessive in relation to the practical benefit afforded thereby;
provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d), (e) or (f) (unless such Proceeds, substitutions or
replacements would constitute Excluded Property referred to in clause (a), (b),
(c), (d), (e) or (f)).
“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Pledged Collateral or the Mortgaged Property, (iii) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other person and the benefits of any and all collateral or other security
given by any other person in connection therewith, (iv) all guarantees,
endorsements and indemnifications on, or of, any of the Pledged Collateral or
any of the Mortgaged Property, (v) all lists, books, records, correspondence,
ledgers, printouts, files (whether in printed form or stored electronically),
tapes and other papers or materials containing information relating to any of
the Pledged Collateral or any of the Mortgaged Property, including all customer
or tenant lists, identification of suppliers, data, plans, blueprints,
specifications, designs, drawings, appraisals, recorded knowledge, surveys,
studies, engineering reports, test reports, manuals, standards, processing
standards, performance standards, catalogs, research data, computer and
automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Pledged Collateral or any of the Mortgaged Property and all media in which or on
which any of the information or knowledge or data or records may be recorded or
stored and all computer programs used for the compilation or printout of such
information, knowledge, records or data, (vi) all licenses, consents, permits,
variances, certifications, authorizations and approvals, however characterized,
now or hereafter acquired or held by such Pledgor, including building permits,
certificates of occupancy, environmental certificates, industrial permits or
licenses and certificates of operation and (vii) all rights to reserves,
deferred payments, deposits, refunds, indemnification of claims and claims for
tax or other refunds against any Governmental Authority.
“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with (i)
the use of and symbolized by any Trademark or Intellectual Property License with
respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

-4-

--------------------------------------------------------------------------------






“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.
“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill, but, so
long as the creation of a security interest therein by Pledgor would result in
the loss by such Pledgor of any rights therein, excluding any intent-to-use
trademark application for which an amendment to allege use or statement of use
has not been filed under 15 U.S.C. Section 1051(c) or 15 U.S.C. Section 1051(d),
respectively, or if filed, has not been deemed in conformance with 15 U.S.C.
Section 1051(a) or examined and accepted, respectively, by the United States
Patent and Trademark Office.
“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright, whether such
Pledgor is a licensor or licensee under any such license or agreement, including
such items listed on Schedule 5.
“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 1 and intercompany notes hereafter acquired by such
Pledgor and all certificates, instruments or agreements evidencing such
intercompany notes, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof to the extent
permitted pursuant to the terms hereof.
“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.
“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is (i) necessary for the use and operation of the Pledged
Collateral or Mortgaged Property or (ii) material to the conduct of any
Pledgor’s business.
“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), including those
listed on Schedule 5, together with any and all (i) rights and privileges
arising under applicable law with respect to such Pledgor’s use of any patents,
(ii) inventions and improvements described and claimed therein, (iii) reissues,
divisions, continuations, renewals, extensions and continuations-in-part thereof
and amendments thereto, (iv) rights corresponding thereto throughout the world,
(v) rights to sue for past, present or future infringements thereof and (vi)
income, fees, royalties, damages, claims and payments now or hereafter due
and/or payable thereunder and with respect thereto including damages and
payments for past, present or future infringements thereof.
“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.
“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.
“Pledged Collateral” shall have the meaning assigned to such term in Section 2.1
hereof.
“Pledged Securities” shall mean, collectively, with respect to each Pledgor, (i)
all issued and outstanding Equity Interests of each issuer set forth on Schedule
1 as being owned by such Pledgor and all options, warrants, rights, agreements
and additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests in each
such issuer or under any Organizational Document of each such issuer, and the
certificates, instruments and agreements representing such Equity Interests and
any and all interest of such Pledgor in the entries

-5-

--------------------------------------------------------------------------------






on the books of any financial intermediary pertaining to such Equity Interests,
(ii) all Equity Interests of any issuer, which are hereafter acquired by such
Pledgor (including by issuance) and all options, warrants, rights, agreements
and additional Equity Interests of whatever class of any such issuer acquired by
such Pledgor (including by issuance), together with all rights, privileges,
authority and powers of such Pledgor relating to such Equity Interests or under
any Organizational Document of any such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, from time to time acquired by
such Pledgor in any manner, and (iii) all Equity Interests issued in respect of
the Equity Interests referred to in clause (i) or (ii) upon any consolidation or
merger of any issuer of such Equity Interests; provided, however, that Pledged
Securities shall not include any Excluded Equity Interests.
“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.
“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.
“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions (other than cash Distributions).
“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), logos, certification marks, trade dress,
domain names, corporate names and trade names, whether registered or
unregistered, owned by or assigned to such Pledgor and all registrations and
applications for the foregoing (whether statutory or common law and whether
established or registered in the United States or any other country or any
political subdivision thereof), including those listed on Schedule 5, together
with any and all (i) rights and privileges arising under applicable law with
respect to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) rights
corresponding thereto throughout the world, (iv) rights to sue for past, present
and future infringements thereof and (v) income, fees, royalties, damages,
claims and payments now or hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
infringements thereof.
“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.
“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Collateral Agent’s and the Secured Parties’ security interest in any item or
portion of the Pledged Collateral is governed by the Uniform Commercial Code as
in effect in a jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.
SECTION 1.2Interpretation.


The rules of interpretation specified in the Credit Agreement (including
Sections 1.03 and 1.06 thereof) shall be applicable to this Agreement.

-6-

--------------------------------------------------------------------------------






ARTICLE II


GRANT OF SECURITY AND SECURED OBLIGATIONS


SECTION 2.1Grant of Security Interest.
    
As collateral security for the payment and performance in full of all the
Secured Obligations, each Pledgor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties, a lien on and security interest in
all of the right, title and interest of such Pledgor in, to and under the
following property, wherever located, and whether now existing or hereafter
arising or acquired from time to time (collectively, the “Pledged Collateral”):


i.all Accounts;
ii.all Equipment, Goods, Inventory and Fixtures;
iii.all Documents, Instruments and Chattel Paper;
iv.all Letter-of-Credit Rights;
v.all Securities Collateral;
vi.all Investment Property;
vii.all Intellectual Property Collateral;
viii.the Commercial Tort Claims described on Schedule 6 (as supplemented by any
written notification given by a Pledgor to the Collateral Agent pursuant to
Section 3.4(f));
ix.all General Intangibles;
x.all Money and all Deposit Accounts
xi.all Supporting Obligations;
xii.all books and records; and
xiii.all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.
Notwithstanding anything to the contrary contained in this Section 2.1(a), the
security interest created by this Agreement shall not extend to, and the term
“Pledged Collateral” shall not include, any Excluded Property; provided,
however, notwithstanding any of the foregoing, “Pledged Collateral” shall
include the Equity Interests set forth on Schedule 1.
SECTION 2.2Filings.


a.Each Pledgor hereby irrevocably authorizes the Collateral Agent at any time
and from time to time to file in any relevant jurisdiction any financing
statements (including fixture filings) and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment
relating to the Pledged

-7-

--------------------------------------------------------------------------------








Collateral, including (i) whether such Pledgor is an organization, the type of
organization and any organizational identification number issued to such
Pledgor, (ii) any financing or continuation statements or other documents for
the purpose of perfecting or continuing the security interest granted by such
Pledgor hereunder, without the signature of such Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all assets now owned or hereafter acquired by the Pledgor or in which
Pledgor otherwise has rights” or words of similar import or meaning and (iii) in
the case of a financing statement filed as a fixture filing or covering Pledged
Collateral constituting minerals or the like to be extracted or timber to be
cut, a sufficient description of the real property to which such Pledged
Collateral relates. Each Pledgor agrees to provide all information described in
the immediately preceding sentence to the Collateral Agent promptly upon request
by the Collateral Agent.


b.Each Pledgor hereby further authorizes the Collateral Agent to file filings
with the United States Patent and Trademark Office or United States Copyright
Office (or any successor office), including the Copyright Security Agreement,
the Patent Security Agreement and the Trademark Security Agreement, or other
documents for the purpose of perfecting, confirming, continuing, enforcing or
protecting the security interest granted by such Pledgor hereunder, without the
signature of such Pledgor, and naming such Pledgor, as debtor, and the
Collateral Agent, as secured party.


ARTICLE III


PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;
USE OF PLEDGED COLLATERAL


SECTION 3.1Delivery of Certificated Securities Collateral.


Each Pledgor represents and warrants that all certificates, agreements or
instruments representing or evidencing the Securities Collateral in existence on
the date hereof have been delivered to the Collateral Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that (assuming continuing possession by the Collateral
Agent of any such Securities Collateral constituting certificated Securities
Collateral) the Collateral Agent has a perfected first priority security
interest therein. Each Pledgor hereby agrees that all certificates, agreements
or instruments representing or evidencing Securities Collateral acquired by such
Pledgor after the date hereof shall promptly (but in any event within 60 days
after the acquisition thereof or such longer period as may be approved in
writing by the Administrative Agent in its reasonable discretion) be delivered
to and held by or on behalf of the Collateral Agent pursuant hereto. All
certificated Securities Collateral shall be in suitable form for transfer by
delivery or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance reasonably satisfactory to the
Collateral Agent. The Collateral Agent shall have the right, at any time upon
the occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Collateral
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder. In addition, upon the occurrence and
during the continuance of an Event of Default, the Collateral Agent shall have
the right at any time to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.


SECTION 3.2Perfection of Uncertificated Securities Collateral.


Each Pledgor represents and warrants that, after the acceptance by the
applicable filing office of the financing statements referred to in Section 2.2,
subject to Permitted Liens, the Collateral Agent will have a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof.



-8-

--------------------------------------------------------------------------------




SECTION 3.3Financing Statements and Other Filings; Maintenance of Perfected
Security Interest.


Each Pledgor represents and warrants that, except for the actions described in
Schedule 5.16 to the Credit Agreement during the time prior to which such
actions are required to be taken pursuant thereto, all financing statements,
agreements, instruments and other documents necessary to perfect the security
interest granted by it to the Collateral Agent in respect of the Pledged
Collateral have been delivered to the Collateral Agent in completed and, to the
extent necessary or appropriate, duly executed form for filing in each
governmental, municipal or other office specified on Schedule 2 (in the case of
the Intellectual Property Collateral, to the extent a security interest therein
can be perfected by the filing of such financing statement, agreement,
instrument or other document); provided, however, that the Pledgors shall not be
required to perfect any security interest by filing in offices outside the
United States. Each Pledgor agrees that at the sole cost and expense of the
Pledgors, such Pledgor will maintain the security interest created by this
Agreement in the Pledged Collateral as a perfected first priority security
interest subject only to Permitted Liens; provided, however, that the Pledgor
will not be required to take any action beyond that required pursuant to Section
2.2 in connection with any continuation statements required to be filed in order
to avoid the lapsing of a UCC financing statement pursuant to Section 9-515 of
the UCC.


SECTION 3.4Other Actions.


In order to further ensure the attachment, perfection and priority of, and the
ability of the Collateral Agent to enforce, the Collateral Agent’s security
interest in the Pledged Collateral, each Pledgor represents and warrants (as to
itself) as follows and agrees, in each case at such Pledgor’s own expense, to
take the following actions with respect to the following Pledged Collateral:


a.Instruments and Tangible Chattel Paper. As of the date hereof, no amount
individually or in the aggregate for any Pledgor in excess of $1,000,000 payable
to any Pledgor under or in connection with any of the Pledged Collateral is
evidenced by any Instrument or Tangible Chattel Paper other than such
Instruments and Tangible Chattel Paper listed on Schedule 3. Each Instrument and
each item of Tangible Chattel Paper listed on Schedule 3 has been properly
endorsed, assigned and delivered to the Collateral Agent, accompanied by
instruments of transfer or assignment duly executed in blank. If any amount then
payable under or in connection with any of the Pledged Collateral shall be
evidenced by any Instrument or Tangible Chattel Paper, and such amount, together
with all amounts payable evidenced by any Instrument or Tangible Chattel Paper
not previously delivered to the Collateral Agent exceeds $1,000,000 in the
aggregate for any Pledgor, the Pledgor acquiring such Instrument or Tangible
Chattel Paper shall promptly (but in any event within 30 days after receipt
thereof or such longer period as the Collateral Agent may approve in writing in
its reasonable discretion) endorse, assign and deliver the amount in excess to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time specify.


b.[Reserved]


c.[Reserved]


d.Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount individually or in the aggregate for any Pledgor in excess of $1,000,000
payable to any Pledgor under or in connection with any of the Pledged Collateral
is evidenced by any Electronic Chattel Paper or any “transferable record” (as
that term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act, or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction) other than such
Electronic Chattel Paper and transferable records listed in Schedule 3. If any
amount payable under or in connection with any of the Pledged Collateral shall
be evidenced by any Electronic Chattel Paper or any transferable record, the
Pledgor acquiring such Electronic Chattel Paper or transferable record shall
promptly notify the Collateral Agent thereof and shall take such action as the
Collateral Agent may reasonably request to vest in the Collateral Agent control
of such Electronic Chattel Paper under Section 9‑105 of the UCC or control under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as so in effect in such jurisdiction, of such transferable

-9-

--------------------------------------------------------------------------------




record. The requirement in the preceding sentence shall not apply to the extent
that such amount, together with all amounts payable evidenced by Electronic
Chattel Paper or any transferable record in which the Collateral Agent has not
been vested control within the meaning of the statutes described in the
immediately preceding sentence, does not exceed $1,000,000 in the aggregate for
any Pledgor. The Collateral Agent agrees with such Pledgor that the Collateral
Agent will arrange, pursuant to procedures reasonably satisfactory to the
Collateral Agent and so long as such procedures will not result in the
Collateral Agent’s loss of control, for the Pledgor to make alterations to the
Electronic Chattel Paper or transferable record permitted under Section 9‑105 of
the UCC or, as the case may be, Section 201 of the Federal Electronic Signatures
in Global and National Commerce Act or Section 16 of the Uniform Electronic
Transactions Act for a party in control to allow without loss of control, unless
an Event of Default has occurred and is continuing or would occur after taking
into account any action by such Pledgor with respect to such Electronic Chattel
Paper or transferable record.


e.[Reserved]


f.Commercial Tort Claims. As of the date hereof, each Pledgor hereby represents
and warrants that it holds no Commercial Tort Claims that are not listed on
Schedule 6 pursuant to which such Pledgor reasonably expects to recover more
than $1,000,000 relating to the Pledged Collateral. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim meeting such requirements, such
Pledgor shall promptly notify the Collateral Agent in writing signed by such
Pledgor of the brief details thereof and grant to the Collateral Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Collateral Agent.


g.[Reserved]


h.No Control Agreements. No control agreements shall be required at any time
with respect to Deposit Accounts or Securities Accounts.


SECTION 3.5Joinder of Additional Guarantors.


The Pledgors shall cause each Subsidiary of the Borrower which, from time to
time, after the date hereof shall be required to become a Subsidiary Guarantor
pursuant to the provisions of the Credit Agreement, to execute and deliver to
the Collateral Agent (i) a Joinder Agreement substantially in the form of
Exhibit 3 hereto and (ii) a Perfection Certificate, in each case, within sixty
(60) days of the date on which it was acquired or created or such longer period
as the Collateral Agent may approve in writing in its reasonable discretion, and
upon such execution and delivery, such Subsidiary shall constitute a “Guarantor”
and a “Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Guarantor and Pledgor herein. Upon the execution and
delivery by any Subsidiary of a Joinder Agreement, the supplemental schedules
attached to such Joinder Agreement shall be incorporated into and become part of
and supplement the Schedules to this Agreement and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Joinder Agreement and from time to time. The execution and
delivery of such Joinder Agreement shall not require the consent of any Pledgor
hereunder. The rights and obligations of each Pledgor hereunder shall remain in
full force and effect notwithstanding the addition of any new Guarantor and
Pledgor as a party to this Agreement.


SECTION 3.6Return of Certificated Securities Collateral.


In the event any Subsidiary merges or consolidates with or into any other
Subsidiary in a transaction permitted under Section 6.05 of the Credit
Agreement, then, to the extent such Equity Interests are certificated, the
Pledged Securities representing the Equity Interests of such Subsidiary shall be
returned to the Borrower.

-10-

--------------------------------------------------------------------------------






ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS


Each Pledgor represents, warrants and covenants as follows:
SECTION 4.1[Reserved]


SECTION 4.2[Reserved]


SECTION 4.3Defense of Claims; Transferability of Pledged Collateral.


Subject to Section 5.05 of the Credit Agreement, each Pledgor shall, at its own
cost and expense, use commercially reasonable efforts to defend title to the
Pledged Collateral pledged by it hereunder and the security interest therein and
Lien thereon granted to the Collateral Agent and the priority thereof against
all claims and demands of all persons, at its own cost and expense, at any time
claiming any interest therein materially adverse to the Collateral Agent or any
other Secured Party other than Permitted Liens.


SECTION 4.4Other Financing Statements.


It has not filed, nor authorized any third party to file, any valid or effective
financing statement (or similar statement, instrument of registration or public
notice under the law of any jurisdiction) covering or purporting to cover any
interest of any kind in the Pledged Collateral, except such as have been filed
in favor of the Collateral Agent pursuant to this Agreement or in favor of any
holder of a Permitted Lien with respect to such Permitted Lien. No Pledgor shall
execute, authorize or permit to be filed in any public office any financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) relating to any Pledged Collateral, except
financing statements and other statements and instruments filed or to be filed
in respect of and covering the security interests granted by such Pledgor to the
holder of the Permitted Liens.


SECTION 4.5[Reserved]


SECTION 4.6Due Authorization and Issuance.


All of the Pledged Securities existing on the date hereof have been, and to the
extent any Pledged Securities are hereafter issued, such Pledged Securities will
be, upon such issuance, duly authorized, validly issued and fully paid and
non-assessable to the extent applicable.


SECTION 4.7Consents, etc.


In the event that the Collateral Agent, in compliance with the terms of this
Agreement, desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Authority or any other
person therefor, then, upon the reasonable request of the Collateral Agent, such
Pledgor agrees to use commercially reasonable efforts to assist and aid the
Collateral Agent to obtain as soon as practicable any necessary approvals or
consents for the exercise of any such remedies, rights and powers.
SECTION 4.8Pledged Collateral.


Except as expressly set forth herein, on and as of the Closing Date, the Pledged
Collateral described on the Schedules constitutes all of the property of such
type of Pledged Collateral owned or held by the Pledgors.

-11-

--------------------------------------------------------------------------------








SECTION 4.9Insurance.


In the event that the proceeds of any insurance claim are paid to any Pledgor
after the Collateral Agent has exercised its right to foreclose during the
continuance of an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Collateral Agent and immediately after receipt
thereof shall be paid to the Collateral Agent for application in accordance with
the Credit Agreement.


SECTION 4.10[Reserved].
  
SECTION 4.11[Reserved].
  
ARTICLE V


CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL


SECTION 5.1Pledge of Additional Securities Collateral.


Each Pledgor shall, upon obtaining any additional Pledged Securities or
Intercompany Notes of any person, accept the same in trust for the benefit of
the Collateral Agent and promptly (but in any event within 30 days after receipt
thereof or such longer period as the Collateral Agent may approve in writing in
its reasonable discretion) deliver to the Collateral Agent a pledge amendment,
duly executed by such Pledgor, in substantially the form of Exhibit 2 hereto
(each, a “Pledge Amendment”), and the certificates and other documents required
under Section 3.1 and Section 3.2 hereof in respect of the additional Pledged
Securities or Intercompany Notes which are to be pledged pursuant to this
Agreement, and confirming the attachment of the Lien hereby created on and in
respect of such additional Pledged Securities or Intercompany Notes. Each
Pledgor hereby authorizes the Collateral Agent to attach each Pledge Amendment
to this Agreement and agrees that all Pledged Securities or Intercompany Notes
listed on any Pledge Amendment delivered to the Collateral Agent shall for all
purposes hereunder be considered Pledged Collateral.


SECTION 5.2Voting Rights; Distributions; etc.


a.So long as no Event of Default shall have occurred and be continuing and
thereafter so long as the Borrower has not received written notice from the
Collateral Agent stating its intention to exercise its rights and remedies under
this Section 5.2:


i.Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations.


ii.Each Pledgor shall be entitled to receive and retain, and to utilize free and
clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Collateral Agent
to hold as Pledged Collateral and shall, if received by any Pledgor, be received
in trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of such Pledgor and be promptly (but in any event within 30
days after receipt thereof or such longer period as the Collateral Agent may
approve in writing in its reasonable discretion) delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).


b.So long as no Event of Default shall have occurred and be continuing and
thereafter so long as Borrower has not received written notice from the
Collateral Agent stating its intention to exercise its rights and

-12-

--------------------------------------------------------------------------------






remedies under this Section 5.2, the Collateral Agent shall be deemed without
further action or formality to have granted to each Pledgor all necessary
consents relating to voting rights and shall, if necessary, upon written request
of any Pledgor and at the sole cost and expense of the Pledgors, from time to
time execute and deliver (or cause to be executed and delivered) to such Pledgor
all such instruments as such Pledgor may reasonably request in order to permit
such Pledgor to exercise the voting and other rights which it is entitled to
exercise pursuant to Section 5.2(a)(i) hereof and to receive the Distributions
which it is authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof.


c.Upon the occurrence and during the continuance of any Event of Default and
receipt by the Borrower of written notice from the Collateral Agent stating its
intention to exercise its rights and remedies under this Section 5.2:


i.All rights of each Pledgor to exercise the voting and other consensual rights
it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i) hereof
shall immediately cease, and all such rights shall thereupon become vested in
the Collateral Agent, which shall thereupon have the sole right to exercise such
voting and other consensual rights.


ii.All rights of each Pledgor to receive Distributions which it would otherwise
be authorized to receive and retain pursuant to Section 5.2(a)(ii) hereof shall
immediately cease and all such rights shall thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right to receive and hold
as Pledged Collateral such Distributions.


iii.Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Collateral Agent appropriate instruments as the Collateral
Agent may request in order to permit the Collateral Agent to exercise the voting
and other rights which it may be entitled to exercise pursuant to
Section 5.2(c)(i) hereof and to receive all Distributions which it may be
entitled to receive under Section 5.2(c)(ii) hereof.


iv.All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Pledgor and shall promptly (but in any event within 10 Business Days after
receipt thereof by such Pledgor) be paid over to the Collateral Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).


SECTION 5.3[Reserved]


SECTION 5.4Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.


a.In the case of each Pledgor which is an issuer of Securities Collateral, such
Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.


b.In the case of each Pledgor which is a partner, shareholder or member, as the
case may be, in a partnership, limited liability company or other entity, such
Pledgor hereby consents to the extent required by the applicable Organizational
Document to the pledge by each other Pledgor, pursuant to the terms hereof, of
the Pledged Securities in such partnership, limited liability company or other
entity and, upon the occurrence and during the continuance of an Event of
Default, to the transfer of such Pledged Securities to the Collateral Agent or
its nominee and to the substitution of the Collateral Agent or its nominee as a
substituted partner, shareholder or member in such partnership, limited
liability company or other entity with all the rights, powers and duties of a
general partner, limited partner, shareholder or member, as the case may be.



-13-

--------------------------------------------------------------------------------






ARTICLE VI


CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL


SECTION 6.1Grant of Intellectual Property License.


For the purpose of enabling the Collateral Agent, during the continuance of an
Event of Default, to exercise rights and remedies under Article IX hereof at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, and for no other purpose, each Pledgor hereby grants to the
Collateral Agent, to the extent of such Pledgor’s rights and effective only
during the continuance of an Event of Default, an irrevocable, non-exclusive,
worldwide, and royalty-free license to use, copy, distribute, prepare derivative
works, display and otherwise commercially exploit in any manner any of the
Intellectual Property Collateral and to grant any sublicenses of any of the
foregoing rights without restriction, subject, in the case of Intellectual
Property Licenses, to any applicable limitations imposed thereunder. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof.


SECTION 6.2Protection of Collateral Agent’s Security.


On a continuing basis, each Pledgor shall, at its sole cost and expense, (i)
promptly following its becoming aware thereof, notify the Collateral Agent of
any adverse determination in any proceeding or the institution of any proceeding
in any federal, state or local court or administrative body or in the United
States Patent and Trademark Office or the United States Copyright Office
regarding any Material Intellectual Property Collateral, such Pledgor’s right to
register such Material Intellectual Property Collateral or its right to keep and
maintain such registration in full force and effect, (ii)  not permit to lapse
or become abandoned any Material Intellectual Property Collateral, and not
settle or compromise any pending or future litigation or administrative
proceeding with respect to any such Material Intellectual Property Collateral,
in either case except as shall be consistent with commercially reasonable
business judgment, (iii) upon such Pledgor obtaining knowledge thereof, promptly
notify the Collateral Agent in writing of any event which may be reasonably
expected to materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the Collateral
Agent in relation thereto including a levy or threat of levy or any legal
process against any Material Intellectual Property Collateral, (iv) not license
any Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses (1) in a manner that materially and
adversely affects the right to receive payments thereunder except as shall be
consistent with commercially reasonable business judgment, or (2) in any manner
that would materially impair the value of any Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
created therein hereby, in each case, without the consent of the Collateral
Agent, (v) diligently keep adequate records respecting all Intellectual Property
Collateral, to the extent reasonably practical, and (vi) furnish to the
Collateral Agent from time to time upon the Collateral Agent’s reasonable
request therefor reasonably detailed statements and amended schedules further
identifying and describing the Intellectual Property Collateral, to the extent
reasonably practical, and such other materials evidencing or reports pertaining
to any Intellectual Property Collateral as the Collateral Agent may from time to
time reasonably request. Notwithstanding the foregoing, as long as no Event of
Default has occurred and is continuing, nothing herein shall prevent any Pledgor
from selling or disposing of any Intellectual Property Collateral as expressly
permitted under the Credit Agreement.


SECTION 6.3After-Acquired Property.


If any Pledgor shall at any time after the date hereof (i) obtain any rights to
any additional Intellectual Property Collateral or (ii) become entitled to the
benefit of any additional Intellectual Property Collateral or any renewal or
extension thereof, including any reissue, division, continuation, or
continuation-in-part of any

-14-

--------------------------------------------------------------------------------




Intellectual Property Collateral, or any improvement on any Intellectual
Property Collateral, or if any intent-to use trademark application is no longer
subject to clause (d) of the definition of Excluded Property, the provisions
hereof shall automatically apply thereto and any such item enumerated in the
preceding clause (i) or (ii) shall automatically constitute Intellectual
Property Collateral as if such would have constituted Intellectual Property
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
The Pledgors shall submit a report annually detailing all Intellectual Property
Collateral created or acquired since the Agreement and will confirm the
attachment of the Lien and security interest created by this Agreement to any
rights described in clauses (i) and (ii) above by execution of an instrument in
form reasonably acceptable to the Collateral Agent and the filing of any
instruments or statements as shall be reasonably necessary to create, preserve,
protect or perfect the Collateral Agent’s security interest in such Intellectual
Property Collateral; provided however, that the Pledgors shall not be required
to perfect any security interest by filing in offices outside the United States.
Further, each Pledgor authorizes the Collateral Agent to modify this Agreement
by amending Schedule 5 to include any Intellectual Property Collateral of such
Pledgor acquired or arising after the date hereof.


SECTION 6.4Litigation.


Unless there shall occur and be continuing any Event of Default, and the
Borrower receives written notice from the Collateral Agent of its intent to
exercise remedies hereunder, each Pledgor shall have the right to commence and
prosecute in its own name, as the party in interest, for its own benefit and at
the sole cost and expense of the Pledgors, such applications for protection of
the Intellectual Property Collateral and suits, proceedings or other actions to
prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary to protect the Intellectual
Property Collateral. Upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Collateral Agent or
the Secured Parties to enforce the Intellectual Property Collateral and any
license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Collateral Agent, do any and all lawful acts and
execute any and all documents requested by the Collateral Agent in aid of such
enforcement and the Pledgors shall promptly reimburse and indemnify the
Collateral Agent for all out-of-pocket costs and expenses incurred by the
Collateral Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 10.03 of the Credit Agreement. In the event that the
Collateral Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral and an Event of Default has occurred and is continuing, each
Pledgor agrees, at the reasonable request of the Collateral Agent, to take all
commercially reasonable actions necessary, whether by suit, proceeding or other
action, to prevent the infringement, counterfeiting, unfair competition,
dilution, diminution in value of or other damage to any of the Intellectual
Property Collateral by any person.


ARTICLE VII


[RESERVED]


ARTICLE VIII


[RESERVED]

-15-

--------------------------------------------------------------------------------






ARTICLE IX


REMEDIES


SECTION 9.1Remedies.


a.Upon the occurrence and during the continuance of any Event of Default, the
Collateral Agent may from time to time exercise in respect of the Pledged
Collateral, in addition to the other rights and remedies provided for herein or
otherwise available to it, the following remedies:
i.Personally, or by agents or attorneys, immediately take possession of the
Pledged Collateral or any part thereof, from any Pledgor or any other person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises where any of the
Pledged Collateral is located, remove such Pledged Collateral, remain present at
such premises to receive copies of all communications and remittances relating
to the Pledged Collateral and use in connection with such removal and possession
any and all services, supplies, aids and other facilities of any Pledgor;


ii.Demand, sue for, collect or receive any money or property at any time payable
or receivable in respect of the Pledged Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Pledged Collateral to make any payment required by the
terms of such agreement, instrument or other obligation directly to the
Collateral Agent, and in connection with any of the foregoing, compromise,
settle, extend the time for payment and make other modifications with respect
thereto; provided, however, that in the event that any such payments are made
directly to any Pledgor, prior to receipt by any such obligor of such
instruction, such Pledgor shall segregate all amounts received pursuant thereto
in trust for the benefit of the Collateral Agent and shall promptly (but in no
event later than five Business Days after receipt thereof or such longer period
as agreed by the Administrative Agent) pay such amounts to the Collateral Agent;


iii.Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Pledged Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;


iv.Following written notice from Collateral Agent to Borrower in accordance with
Section 5.2(a), take possession of the Pledged Collateral or any part thereof,
by directing any Pledgor in writing to deliver the same to the Collateral Agent
at any place or places so designated by the Collateral Agent, in which event
such Pledgor shall at its own expense: (A) forthwith cause the same to be moved
to the place or places designated by the Collateral Agent and therewith
delivered to the Collateral Agent, (B) store and keep any Pledged Collateral so
delivered to the Collateral Agent at such place or places pending further action
by the Collateral Agent and (C) while the Pledged Collateral shall be so stored
and kept, provide such security and maintenance services as shall be necessary
to protect the same and to preserve and maintain them in good condition. Each
Pledgor’s obligation to deliver the Pledged Collateral as contemplated in this
Section 9.1(iv) is of the essence hereof. Upon application to a court of equity
having jurisdiction, the Collateral Agent shall be entitled to a decree
requiring specific performance by any Pledgor of such obligation;


v.[Reserved]

-16-

--------------------------------------------------------------------------------








vi.Retain and apply the Distributions to the Secured Obligations as provided in
Article X hereof; provided, however, that the Collateral Agent shall exercise
such voting rights only following written notice from the Collateral Agent to
Borrower in accordance with Section 5.2;


vii.Exercise any and all rights as beneficial and legal owner of the Pledged
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Pledged
Collateral; and


viii.Exercise all the rights and remedies of a secured party on default under
the UCC, and the Collateral Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Pledged Collateral or any part thereof in one or more parcels
at public or private sale, at any exchange, broker’s board or at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other terms as the
Collateral Agent may deem commercially reasonable. The Collateral Agent or any
other Secured Party or any of their respective Affiliates may be the purchaser,
licensee, assignee or recipient of the Pledged Collateral or any part thereof at
any such sale and shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Pledged Collateral sold, assigned or licensed at such sale, to use and apply any
of the Secured Obligations owed to such person as a credit on account of the
purchase price of the Pledged Collateral or any part thereof payable by such
person at such sale. Each purchaser, assignee, licensee or recipient at any such
sale shall acquire the property sold, assigned or licensed absolutely free from
any claim or right on the part of any Pledgor, and each Pledgor hereby waives,
to the fullest extent permitted by law, all rights of redemption, stay and/or
appraisal which it now has or may at any time in the future have under any rule
of law or statute now existing or hereafter enacted. The Collateral Agent shall
not be obligated to make any sale of the Pledged Collateral or any part thereof
regardless of notice of sale having been given. The Collateral Agent may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Pledgor hereby waives, to the
fullest extent permitted by law, any claims against the Collateral Agent arising
by reason of the fact that the price at which the Pledged Collateral or any part
thereof may have been sold, assigned or licensed at such a private sale was less
than the price which might have been obtained at a public sale, even if the
Collateral Agent accepts the first offer received and does not offer such
Pledged Collateral to more than one offeree.


b.The Secured Parties hereby irrevocably authorize the Collateral Agent, upon
the written consent of the Required Lenders to credit bid all or any portion of
the Secured Obligations (in an amount and on such terms as may be directed by
the Required Lenders) and purchase at any sale of Collateral conducted under the
provisions of the UCC or the Bankruptcy Code or other similar dispositions of
Collateral (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral on behalf of and for the benefit of the Secured
Parties. Each Secured Party hereby agrees that, except as otherwise expressly
provided in the Loan Documents or with the prior written consent of the
Collateral Agent and the Required Lenders, it will not exercise any right that
it might otherwise have to credit bid at any sales of all or any portion of the
Collateral conducted under the provisions of the UCC or the Bankruptcy Code or
other similar dispositions of Collateral.


SECTION 9.2Notice of Sale.


Each Pledgor acknowledges and agrees that, to the extent notice of sale or other
disposition of the Pledged Collateral or any part thereof shall be required by
law, ten days’ prior notice to such Pledgor of the time and place of any public
sale or of the time after which any private sale or other intended disposition
is to take place shall be commercially reasonable notification of such matters.
No notification need be given to any Pledgor if it has signed, after the
occurrence of an Event of Default, a statement renouncing or modifying any right
to notification of sale or other intended disposition.

-17-

--------------------------------------------------------------------------------






SECTION 9.3Waiver of Notice and Claims.


Each Pledgor hereby waives, to the fullest extent permitted by applicable law,
notice or judicial hearing in connection with the Collateral Agent’s taking
possession or the Collateral Agent’s disposition of the Pledged Collateral or
any part thereof, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under law, and each Pledgor hereby further waives, to the fullest
extent permitted by applicable law: (i) all damages occasioned by such taking of
possession, (ii) all other requirements as to the time, place and terms of sale
or other requirements with respect to the enforcement of the Collateral Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Collateral Agent shall not be liable for any incorrect or improper payment made
pursuant to this Article IX in the absence of bad faith, gross negligence or
willful misconduct on the part of the Collateral Agent. Any sale of, or the
grant of options to purchase, or any other realization upon, any Pledged
Collateral shall operate to divest all right, title, interest, claim and demand,
either at law or in equity, of the applicable Pledgor therein and thereto, and
shall be a perpetual bar both at law and in equity against such Pledgor and
against any and all persons claiming or attempting to claim the Pledged
Collateral so sold, optioned or realized upon, or any part thereof, from,
through or under such Pledgor.


SECTION 9.4Certain Sales of Pledged Collateral.


a.Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Pledged Collateral, to limit purchasers to those who meet the requirements of
such Governmental Authority. Each Pledgor acknowledges that any such sales may
be at prices and on terms less favorable to the Collateral Agent than those
obtainable through a public sale without such restrictions, and, notwithstanding
such circumstances, agrees that any such restricted sale shall be deemed to have
been made in a commercially reasonable manner and that, except as may be
required by applicable law, the Collateral Agent shall have no obligation to
engage in public sales.


b.Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Collateral Agent
may be compelled, with respect to any sale of all or any part of the Securities
Collateral and Investment Property, to limit purchasers to persons who will
agree, among other things, to acquire such Securities Collateral or Investment
Property for their own account, for investment and not with a view to the
distribution or resale thereof. Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to the Collateral Agent than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act), and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner and that
the Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral or Investment Property
for the period of time necessary to permit the issuer thereof to register it for
a form of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such issuer would agree to do so.


c.Reserved.


d.If the Collateral Agent determines to exercise its right to sell any or all of
the Securities Collateral or Investment Property, upon written request, the
applicable Pledgor shall from time to time furnish to the Collateral Agent all
such information as the Collateral Agent may reasonably request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Collateral Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.



-18-

--------------------------------------------------------------------------------




SECTION 9.5No Waiver; Cumulative Remedies.


a.No failure on the part of the Collateral Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Collateral Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Collateral Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.


b.In the event that the Collateral Agent shall have instituted any proceeding to
enforce any right, power, privilege or remedy under this Agreement or any other
Loan Document by foreclosure, sale, entry or otherwise, and such proceeding
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Collateral Agent, then and in every such case, the
Pledgors, the Collateral Agent and each other Secured Party shall be restored to
their respective former positions and rights hereunder with respect to the
Pledged Collateral, and all rights, remedies, privileges and powers of the
Collateral Agent and the other Secured Parties shall continue as if no such
proceeding had been instituted.


SECTION 9.6Certain Additional Actions Regarding Intellectual Property.


If any Event of Default shall have occurred and be continuing, upon the written
demand of the Collateral Agent, each Pledgor shall execute and deliver to the
Collateral Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof.


ARTICLE X


APPLICATION OF PROCEEDS


SECTION 10.1Application of Proceeds.


The proceeds received by the Collateral Agent in respect of any sale of,
collection from or other realization upon all or any part of the Pledged
Collateral pursuant to the exercise by the Collateral Agent of its remedies
shall be applied, together with any other sums then held by the Collateral Agent
pursuant to this Agreement, in accordance with the Credit Agreement.


ARTICLE XI


MISCELLANEOUS


SECTION 11.1Concerning Collateral Agent.


a.The Collateral Agent has been appointed as collateral agent pursuant to the
Credit Agreement. The actions of the Collateral Agent hereunder are subject to
the provisions of the Credit Agreement. The Collateral Agent shall have the
right hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including the
release or substitution of the Pledged Collateral), in accordance with this
Agreement and the Credit Agreement. The Collateral Agent may employ agents and
attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and

-19-

--------------------------------------------------------------------------------




obligations under this Agreement. After any retiring Collateral Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Collateral Agent.


b.The Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equivalent to that which
the Collateral Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Collateral Agent nor any of the Secured Parties shall have responsibility
for (i) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relating to any Securities
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Pledged
Collateral.


c.The Collateral Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.


d.The Collateral Agent may rely on advice of counsel as to whether any or all
UCC financing statements of the Pledgors need to be amended as a result of any
of the changes described in Section 5.13(a) of the Credit Agreement. If any
Pledgor fails to provide information to the Collateral Agent about such changes
on a timely basis, the Collateral Agent shall not be liable or responsible to
any party for any failure to maintain a perfected security interest in such
Pledgor’s property constituting Pledged Collateral, for which the Collateral
Agent needed to have information relating to such changes. The Collateral Agent
shall have no duty to inquire about such changes if any Pledgor does not inform
the Collateral Agent of such changes, the parties acknowledging and agreeing
that it would not be feasible or practical for the Collateral Agent to search
for information on such changes if such information is not provided by any
Pledgor.


SECTION 11.2Collateral Agent May Perform; Collateral Agent Appointed
Attorney-in-Fact.


If any Pledgor shall fail to perform any covenants contained in this Agreement
after giving effect to all applicable grace periods or if any representation or
warranty on the part of any Pledgor contained herein shall be breached, the
Collateral Agent may (but shall not be obligated to) during the continuation of
an Event of Default do the same or cause it to be done or remedy any such
breach, and may expend funds for such purpose; provided, however, that the
Collateral Agent shall in no event be bound to inquire into the validity of any
tax, Lien, imposition or other obligation which such Pledgor fails to pay or
perform as and when required hereby and which such Pledgor does not contest in
accordance with the provisions of the Credit Agreement. Any and all amounts so
expended by the Collateral Agent shall be paid by the Pledgors in accordance
with the provisions of Section 10.03 of the Credit Agreement. Neither the
provisions of this Section 11.2 nor any action taken by the Collateral Agent
pursuant to the provisions of this Section 11.2 shall prevent any such failure
to observe any covenant contained in this Agreement nor any breach of
representation or warranty from constituting an Event of Default. Each Pledgor
hereby appoints the Collateral Agent its attorney-in-fact, with full power and
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time during the continuance of an Event of
Default in the Collateral Agent’s discretion to take any action and to execute
any instrument consistent with the terms of the Credit Agreement, this Agreement
and the other Security Documents which the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof (but the Collateral Agent shall
not be obligated to and shall have no liability to such Pledgor or any third
party for failure to so do or take action). The foregoing grant of authority is
a power of attorney coupled with an interest and such appointment shall be
irrevocable for the term hereof. Each Pledgor hereby ratifies all that such
attorney shall lawfully do or cause to be done by virtue hereof.



-20-

--------------------------------------------------------------------------------




SECTION 11.3Continuing Security Interest; Assignment.


This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) be binding upon the Pledgors, their respective
successors and assigns and (ii) inure, together with the rights and remedies of
the Collateral Agent hereunder, to the benefit of the Collateral Agent and the
other Secured Parties and each of their respective successors, transferees and
permitted assigns. No other persons (including any other creditor of any
Pledgor) shall have any interest herein or any right or benefit with respect
hereto. Without limiting the generality of the foregoing clause (ii), any
Secured Party may assign or otherwise transfer any indebtedness held by it
secured by this Agreement to any other person, and such other person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party, herein or otherwise, subject however, to the provisions of the
Credit Agreement and, in the case of a Secured Party that is a party to a
Hedging Agreement or a Treasury Services Agreement, such Hedging Agreement or
Treasury Services Agreement, as applicable. Each of the Pledgors agrees that its
obligations hereunder and the security interest created hereunder shall continue
to be effective or be reinstated, as applicable, if at any time payment, or any
part thereof, of all or any part of the Secured Obligations is rescinded or must
otherwise be restored by the Secured Party upon the bankruptcy or reorganization
of any Pledgor or otherwise.


SECTION 11.4Termination; Release.


When all the Secured Obligations have been paid in full (other than contingent
indemnification obligations in which no claim has been made or is reasonably
foreseeable) and the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit under the Credit Agreement shall have expired or been sooner
terminated and all Letters of Credit have been terminated or Cash Collateralized
in accordance with the provisions of the Credit Agreement, this Agreement shall
terminate. Upon termination of this Agreement the Pledged Collateral shall be
released from the Lien of this Agreement. Upon such release or any release of
Pledged Collateral or any part thereof in accordance with the provisions of the
Credit Agreement, the Collateral Agent shall, upon the request and at the sole
cost and expense of the Pledgors, assign, transfer and deliver to Pledgor,
against receipt and without recourse to or warranty by the Collateral Agent
except as to the fact that the Collateral Agent has not encumbered the released
assets, such of the Pledged Collateral or any part thereof to be released (in
the case of a release) as may be in possession of the Collateral Agent and as
shall not have been sold or otherwise applied pursuant to the terms hereof, and,
with respect to any other Pledged Collateral, proper documents and instruments
(including UCC‑3 termination statements or releases) acknowledging the
termination hereof or the release of such Pledged Collateral, as the case may
be.


a.If any of the Pledged Collateral shall be sold, transferred or otherwise
disposed of by any Pledgor in a sale, transfer or other disposition permitted by
the Credit Agreement, other than with respect to a sale, transfer or other
disposition to another Pledgor, then such Pledged Collateral shall be
automatically and without further action released from the security interests
created by this Agreement. If (i) all or substantially all of the Equity
Interests of a Pledgor are sold or otherwise transferred pursuant to a
transaction permitted by the Credit Agreement (other than to another Pledgor),
(ii) a Pledgor is designated as an Unrestricted Subsidiary in accordance with
the terms of the Credit Agreement or (iii) a Pledgor is otherwise released from
its guarantee of the Obligations pursuant to the Credit Agreement, in each case,
such Pledgor shall be automatically and without further action released from its
obligations under this Agreement. In each case, the Collateral Agent, at the
request and sole expense of such Pledgor, shall execute and deliver to such
Pledgor all releases or other documents reasonably necessary or desirable for
the termination and release of the Liens created hereby on Pledged Collateral of
such Pledgor, or such Pledgor, as applicable.


b.Notwithstanding anything to the contrary contained herein or elsewhere, if (i)
the Obligations have been paid in full (other than contingent indemnification
obligations not then due and payable) and the Commitments of the Lenders to make
any Loan or to issue any Letter of Credit under the Credit Agreement shall have
expired or been sooner terminated and all Letters of Credit have been terminated
or collateralized in accordance with the provisions of the Credit Agreement,
(ii) Secured Obligations of the type described in clauses (b) and (c) of the
definition of Secured Obligations (“Remaining Secured Obligations”) remain
outstanding and

-21-

--------------------------------------------------------------------------------




(iii) all or a portion of the repayment of the Obligations is financed by the
proceeds of Indebtedness of one or more Loan Parties or any Affiliate of a Loan
Party (“Refinancing Indebtedness”) which Refinancing Indebtedness is secured by
property of such persons, this Agreement shall terminate as if the Remaining
Secured Obligations have been paid in full and the provisions of paragraph (a)
of this Section 11.4 shall apply concurrently with the incurrence of the
Refinancing Indebtedness and the securing of the Refinancing Indebtedness and
the Remaining Secured Obligations on an equal and ratable basis. For the
avoidance of doubt, if the Refinancing Indebtedness is not secured, this
Agreement shall not terminate but shall remain in full force and effect.


SECTION 11.5Modification in Writing.


No amendment, modification, supplement, termination or waiver of or to any
provision hereof, nor consent to any departure by any Pledgor therefrom, shall
be effective unless the same shall be made in accordance with the terms of the
Credit Agreement and unless in writing and signed by the Pledgors and the
Collateral Agent. Any amendment, modification or supplement of or to any
provision hereof, any waiver of any provision hereof and any consent to any
departure by any Pledgor from the terms of any provision hereof in each case
shall be effective only in the specific instance and for the specific purpose
for which made or given. Except where notice is specifically required by this
Agreement or any other document evidencing the Secured Obligations, no notice to
or demand on any Pledgor in any case shall entitle any Pledgor to any other or
further notice or demand in similar or other circumstances.


SECTION 11.6Notices.


Unless otherwise provided herein or in the Credit Agreement, any notice or other
communication herein required or permitted to be given shall be given in the
manner and become effective as set forth in the Credit Agreement, as to any
Pledgor, addressed to it at the address of the Borrower set forth in the Credit
Agreement and as to the Collateral Agent, addressed to it at the address set
forth in the Credit Agreement, or in each case at such other address as shall be
designated by such party in a written notice to the other party complying as to
delivery with the terms of this Section 11.6.


SECTION 11.7Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial.


Sections 10.09 and 10.10 of the Credit Agreement are incorporated herein,
mutatis mutandis, as if a part hereof.


SECTION 11.8Severability of Provisions.


Any provision hereof which is invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without invalidating the
remaining provisions hereof or affecting the validity, legality or
enforceability of such provision in any other jurisdiction.


SECTION 11.9Execution in Counterparts.


This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement. Delivery of any executed counterpart of a signature
page of this Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this Agreement.



-22-

--------------------------------------------------------------------------------




SECTION 11.10Business Days.


In the event any time period or any date provided in this Agreement ends or
falls on a day other than a Business Day, then such time period shall be deemed
to end and such date shall be deemed to fall on the next succeeding Business
Day, and performance herein may be made on such Business Day, with the same
force and effect as if made on such other day.


SECTION 11.11No Credit for Payment of Taxes or Imposition.


Such Pledgor shall not be entitled to any credit against the principal, premium,
if any, or interest payable under the Credit Agreement, and such Pledgor shall
not be entitled to any credit against any other sums which may become payable
under the terms thereof or hereof, by reason of the payment of any Tax on the
Pledged Collateral or any part thereof.


SECTION 11.12No Claims Against Collateral Agent.


Nothing contained in this Agreement shall constitute any consent or request by
the Collateral Agent, express or implied, for the performance of any labor or
services or the furnishing of any materials or other property in respect of the
Pledged Collateral or any part thereof, nor as giving any Pledgor any right,
power or authority to contract for or permit the performance of any labor or
services or the furnishing of any materials or other property in such fashion as
would permit the making of any claim against the Collateral Agent in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.


SECTION 11.13No Release.


Nothing set forth in this Agreement or any other Loan Document, nor the exercise
by the Collateral Agent of any of the rights or remedies hereunder, shall
relieve any Pledgor from the performance of any term, covenant, condition or
agreement on such Pledgor’s part to be performed or observed under or in respect
of any of the Pledged Collateral or from any liability to any person under or in
respect of any of the Pledged Collateral or shall impose any obligation on the
Collateral Agent or any other Secured Party to perform or observe any such term,
covenant, condition or agreement on such Pledgor’s part to be so performed or
observed or shall impose any liability on the Collateral Agent or any other
Secured Party for any act or omission on the part of such Pledgor relating
thereto or for any breach of any representation or warranty on the part of such
Pledgor contained in this Agreement, the Credit Agreement or the other Loan
Documents, or under or in respect of the Pledged Collateral or made in
connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Collateral Agent nor any other Secured Party shall
have any obligation or liability under any contracts, agreements and other
documents included in the Pledged Collateral by reason of this Agreement, nor
shall the Collateral Agent or any other Secured Party be obligated to perform
any of the obligations or duties of any Pledgor thereunder or to take any action
to collect or enforce any such contract, agreement or other document included in
the Pledged Collateral hereunder. The obligations of each Pledgor contained in
this Section 11.13 shall survive the termination hereof and the discharge of
such Pledgor’s other obligations under this Agreement, the Credit Agreement and
the other Loan Documents.


SECTION 11.14Obligations Absolute.


All obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of:


i.any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;


ii.any lack of validity or enforceability of the Credit Agreement, any Hedging
Agreement, any Treasury Services Agreement or any other Loan Document, or any
other agreement or instrument relating thereto;

-23-

--------------------------------------------------------------------------------






iii.any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Credit Agreement, any Hedging
Agreement, Treasury Services Agreement or any other Loan Document or any other
agreement or instrument relating thereto;


iv.any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;


v.any exercise, non-exercise or waiver of any right, remedy, power or privilege
under or in respect hereof, the Credit Agreement, any Hedging Agreement, any
Treasury Services Agreement or any other Loan Document except as specifically
set forth in a waiver granted pursuant to the provisions of Section 11.5 hereof;
or


vi.any other circumstances which might otherwise constitute a defense available
to, or a discharge of, any Pledgor, except payment in full.


SECTION 11.15Other Agreements.


The provisions of this Agreement shall be read and construed with the other Loan
Documents referred to below in the manner so indicated.


i.To the fullest extent possible, the terms and provisions of the Credit
Agreement shall be read together with the terms and provisions of this Security
Agreement such that the terms and provisions of this Agreement shall supplement,
rather than conflict with, the terms and provisions of the Credit Agreement;
provided, however, that, notwithstanding the foregoing, in the event any of the
terms or provisions of this Agreement conflict with any of the terms or
provisions of the Credit Agreement, such that it is impractical for such terms
or provisions to coexist, the terms or provisions of the Credit Agreement shall
govern and control for all purposes other than with respect to the grant of
security interests set forth in Section 2.1; provided further, that all terms,
provisions and supplemental rights and remedies in favor of the Collateral Agent
included in this Agreement but not in the Credit Agreement shall be deemed not
to be a conflict with the Credit Agreement, and all such additional terms,
provisions and supplemental rights and remedies contained herein shall be given
full force and effect.


ii.In the event of any conflict between any provision in this Agreement and a
provision in a Copyright Security Agreement, Trademark Security Agreement or
Patent Security Agreement, such provision of this Agreement shall control.


iii.If any item of Pledged Collateral also constitutes collateral granted to the
Collateral Agent under any other deed of trust, mortgage, security agreement,
pledge or instrument of any type, in the event of any conflict between the
provisions hereof and the provisions of such other document in respect of such
collateral, the provisions of this Agreement shall control unless the other deed
of trust, mortgage, security agreement, pledge or instrument expressly states
otherwise.


[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]



-24-

--------------------------------------------------------------------------------






In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.




Very truly yours,
As Pledgor
CPI INTERNATIONAL, INC.,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Chief Financial Officer, Treasurer and     
Secretary




CPI INTERNATIONAL HOLDING CORP.,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Chief Financial Officer, Treasurer and     
Secretary




COMMUNICATIONS & POWER INDUSTRIES LLC,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Chief Financial Officer, Treasurer and     
Secretary




CPI ECONCO DIVISION,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Secretary & Treasurer

S - 1

--------------------------------------------------------------------------------










CPI MALIBU DIVISION,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Secretary & Chief Financial Officer




CPI SUBSIDIARY HOLDINGS LLC,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Secretary




COMMUNICATIONS & POWER INDUSTRIES INTERNATIONAL INC.,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Secretary




COMMUNICATIONS & POWER INDUSTRIES ASIA INC.,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Secretary & Treasurer




CPI LOCUS MICROWAVE, INC.,
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Secretary & Treasurer

S - 2

--------------------------------------------------------------------------------






CPI RADANT TECHNOLOGIES DIVISION INC.
As Pledgor
By:    /s/ JOEL A. LITTMAN
Name: Joel A. Littman
Title: Secretary

S - 3

--------------------------------------------------------------------------------






Accepted and Agreed:
UBS AG, STAMFORD BRANCH,
as Collateral Agent


By:    /s/ LANA GIFAS    
Name: Lana Gifas
Title:    Director


By:    /s/ JENNIFER ANDERSON    
Name:     Jennifer Anderson
Title:    Associate Director











S - 4

--------------------------------------------------------------------------------




EXHIBIT 1




[Reserved]



--------------------------------------------------------------------------------




EXHIBIT 2
[Form of]
SECURITIES PLEDGE AMENDMENT
This Securities Pledge Amendment, dated as of [                    ], is
delivered pursuant to Section 5.1 of the Security Agreement (as amended, amended
and restated, supplemented or otherwise modified from time to time, the
“Security Agreement”; capitalized terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Security Agreement), dated
as of April 7, 2014, made by CPI International, Inc., a Delaware corporation
(the “Borrower”), and the Guarantors party thereto in favor of UBS AG, STAMFORD
BRANCH, as collateral agent (in such capacity and together with any successors
in such capacity, the “Collateral Agent”). The undersigned hereby agrees that
this Securities Pledge Amendment may be attached to the Security Agreement and
that the Pledged Securities and/or Intercompany Notes listed on this Securities
Pledge Amendment shall be deemed to be and shall become part of the Pledged
Collateral and shall secure all Secured Obligations.
PLEDGED SECURITIES
ISSUER
CLASS
OF STOCK
OR INTERESTS
PAR
VALUE
CERTIFICATE
NO(S).
NUMBER OF SHARES
OR
INTERESTS
PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY INTERESTS OF ISSUER
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




--------------------------------------------------------------------------------








INTERCOMPANY NOTES
ISSUER
PRINCIPAL
AMOUNT
DATE OF
ISSUANCE
INTEREST
RATE
MATURITY
DATE
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



[                                                                ],
as Pledgor


By:                         
Name:
Title:




AGREED TO AND ACCEPTED:


UBS AG, STAMFORD BRANCH,
as Collateral Agent


By:                         
Name:
Title:


By:                         
Name:
Title:



-1-

--------------------------------------------------------------------------------




EXHIBIT 3
[Form of]


JOINDER AGREEMENT




[Name of New Pledgor]
[Address of New Pledgor]


[Date]
                
                
                
    
    
Ladies and Gentlemen:
Reference is made to the Security Agreement (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Security Agreement”;
capitalized terms used but not otherwise defined herein shall have the meanings
assigned to such terms in the Security Agreement), dated as of April 7, 2014,
made by CPI International, Inc., a Delaware corporation (the “Borrower”) and the
Guarantors party thereto in favor of UBS AG, STAMFORD BRANCH, as collateral
agent (in such capacity and together with any successors in such capacity, the
“Collateral Agent”).
This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                         ] (the “New Pledgor”), pursuant to
Section 3.5 of the Security Agreement. The New Pledgor hereby agrees to be bound
as a Guarantor and as a Pledgor party to the Security Agreement by all of the
terms, covenants and conditions set forth in the Security Agreement to the same
extent that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. Without limiting the generality
of the foregoing, the New Pledgor hereby grants and pledges to the Collateral
Agent, as collateral security for the full, prompt and complete payment and
performance when due (whether at stated maturity, by acceleration or otherwise)
of the Secured Obligations, a Lien on and security interest in, all of its
right, title and interest in, to and under the Pledged Collateral and expressly
assumes all obligations and liabilities of a Guarantor and Pledgor thereunder.
The New Pledgor hereby represents and warrants that the representations and
warranties required to be made by it as a Pledgor under the Security Agreement
are true and correct in all material respects (except that any representation
and warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the date hereof (except
to the extent such representation and warranties expressly relate to an earlier
date) and agrees to each of the covenants applicable to the Pledgors contained
in the Security Agreement. The New Pledgor hereby irrevocably authorizes the
Collateral Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Pledged Collateral, including (i) whether
the New Pledgor is an organization, the type of organization and any
organizational identification number issued to the New Pledgor, (ii) any
financing or continuation statements or other documents for the purpose of
perfecting or continuing the security interest granted by the New Pledgor
hereunder, without the signature of the New Pledgor where permitted by law,
including the filing of a financing statement describing the Pledged Collateral
as “all assets now owned or hereafter acquired by the Pledgor or in which
Pledgor otherwise has rights” or words of similar import or meaning.



--------------------------------------------------------------------------------






Annexed hereto are supplements to each of the schedules to the Security
Agreement with respect to the New Pledgor. Such supplements shall be deemed to
be part of the Security Agreement.
This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.
THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

-1-

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.


[NEW PLEDGOR]
By:                         
Name:
Title:




AGREED TO AND ACCEPTED:


UBS AG, STAMFORD BRANCH,
as Collateral Agent


By:                         
Name:
Title:


By:                         
Name:
Title:


[Schedules to be attached]



-2-

--------------------------------------------------------------------------------




EXHIBIT 4
[Form of]
Copyright Security Agreement
Copyright Security Agreement, dated as of [ ], 2014, by [__________] and
[___________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of UBS AG, STAMFORD BRANCH, in its capacity as collateral agent pursuant
to the Credit Agreement (in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Copyright Security
Agreement;
Now, therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2.    Grant of Security Interest in Copyright Collateral. As collateral
security for the payment and performance in full of all the Secured Obligations,
each Pledgor hereby pledges and grants to the Collateral Agent for the benefit
of the Secured Parties a lien on and security interest in and to all of its
right, title and interest in, to and under all the following Pledged Collateral
of such Pledgor:
(a)    Copyrights of such Pledgor listed on Schedule I attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyrights made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Copyright Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.
SECTION 4.    Termination. Upon the payment in full of the Secured Obligations
and termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.
SECTION 5.    Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.



--------------------------------------------------------------------------------






SECTION 6.    Governing Law. This Copyright Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Copyright Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
[signature page follows]

-1-

--------------------------------------------------------------------------------








In Witness Whereof, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


Very truly yours,
[PLEDGORS]
By:                         
Name:
Title:




AGREED TO AND ACCEPTED:


UBS AG, STAMFORD BRANCH,
as Collateral Agent


By:                         
Name:
Title:


By:                         
Name:
Title:





-2-

--------------------------------------------------------------------------------






SCHEDULE I
to
COPYRIGHT SECURITY AGREEMENT
COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS


Copyright Registrations:
    
Owner
Registration
Number
Title
 
 
 



Copyright Applications:
    
Owner
Title
 
 






-3-

--------------------------------------------------------------------------------




EXHIBIT 5
[Form of]
Patent Security Agreement
Patent Security Agreement, dated as of [ ], 2014, by [________] and [_________]
(individually, a “Pledgor”, and, collectively, the “Pledgors”), in favor of UBS
AG, STAMFORD BRANCH, in its capacity as collateral agent pursuant to the Credit
Agreement (in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Patent Security
Agreement;
Now, therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2.    Grant of Security Interest in Patent Collateral. As collateral
security for the payment and performance in full of all the Secured Obligations,
each Pledgor hereby pledges and grants to the Collateral Agent for the benefit
of the Secured Parties a lien on and security interest in and to all of its
right, title and interest in, to and under all the following Pledged Collateral
of such Pledgor:
(a)    Patents of such Pledgor listed on Schedule I attached hereto; and
(b)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Collateral Agent pursuant to the Security Agreement and Pledgors
hereby acknowledge and affirm that the rights and remedies of the Collateral
Agent with respect to the security interest in the Patents made and granted
hereby are more fully set forth in the Security Agreement. In the event that any
provision of this Patent Security Agreement is deemed to conflict with the
Security Agreement, the provisions of the Security Agreement shall control.
SECTION 4.    Termination. Upon the payment in full of the Secured Obligations
and termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.
SECTION 5.    Counterparts. This Patent Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.



--------------------------------------------------------------------------------






SECTION 6.    Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.
[signature page follows]

-1-

--------------------------------------------------------------------------------








In Witness Whereof, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.


Very truly yours,
[PLEDGORS]
By:                         
Name:
Title:




AGREED TO AND ACCEPTED:


UBS AG, STAMFORD BRANCH,
as Collateral Agent


By:                         
Name:
Title:


By:                         
Name:
Title:



-2-

--------------------------------------------------------------------------------






SCHEDULE I
to
PATENT SECURITY AGREEMENT
PATENT REGISTRATIONS AND PATENT APPLICATIONS


Patent Registrations:
    
Owner
Registration
Number
Title
 
 
 



Patent Applications:
    
Owner
Application
Number
Title
 
 
 






-3-

--------------------------------------------------------------------------------




EXHIBIT 6
[Form of]
Trademark Security Agreement
Trademark Security Agreement, dated as of [ ], 2014, by [________] and
[________] (individually, a “Pledgor”, and, collectively, the “Pledgors”), in
favor of UBS AG, STAMFORD BRANCH, in its capacity as collateral agent pursuant
to the Credit Agreement (in such capacity, the “Collateral Agent”).
W i t n e s s e t h:
Whereas, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Collateral Agent pursuant to
which the Pledgors are required to execute and deliver this Trademark Security
Agreement;
Now, therefore, in consideration of the premises and to induce the Collateral
Agent, for the benefit of the Secured Parties, to enter into the Credit
Agreement, the Pledgors hereby agree with the Collateral Agent as follows:
SECTION 1.    Defined Terms. Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.
SECTION 2.    Grant of Security Interest in Trademark Collateral. As collateral
security for the payment and performance in full of all the Secured Obligations,
each Pledgor hereby pledges and grants to the Collateral Agent for the benefit
of the Secured Parties a lien on and security interest in and to all of its
right, title and interest in, to and under all the following Pledged Collateral
of such Pledgor:
(a)    Trademarks of such Pledgor listed on Schedule I attached hereto;
(b)    all Goodwill associated with such Trademarks; and
(c)    all Proceeds of any and all of the foregoing (other than Excluded
Property).
SECTION 3.    Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Collateral Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademarks made
and granted hereby are more fully set forth in the Security Agreement. In the
event that any provision of this Trademark Security Agreement is deemed to
conflict with the Security Agreement, the provisions of the Security Agreement
shall control.
SECTION 4.    Termination. Upon the payment in full of the Secured Obligations
and termination of the Security Agreement, the Collateral Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Trademarks under this Trademark Security Agreement.



--------------------------------------------------------------------------------






SECTION 5.    Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.
SECTION 6.    Governing Law. This Trademark Security Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
relating to this Trademark Security Agreement or the facts or circumstances
leading to its execution, whether in contract, tort or otherwise, shall be
construed in accordance with and governed by the laws (including statutes of
limitation) of the State of New York, without regard to conflicts of law
principles that would require the application of the laws of another
jurisdiction.
[signature page follows]

-1-

--------------------------------------------------------------------------------








In Witness Whereof, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.


Very truly yours,
[PLEDGORS]
By:                         
Name:
Title:




AGREED TO AND ACCEPTED:


UBS AG, STAMFORD BRANCH,
as Collateral Agent


By:                         
Name:
Title:


By:                         
Name:
Title:



-2-

--------------------------------------------------------------------------------






SCHEDULE I
to
TRADEMARK SECURITY AGREEMENT
TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS


Trademark Registrations:
    
Owner
Registration
Number
Trademark
 
 
 



Trademark Applications:
    
Owner
Application
Number
Trademark
 
 
 










-3-

--------------------------------------------------------------------------------








Schedule 1


Pledged Securities and Intercompany Notes


Pledged Securities


Issuer
Record Owner
Certificate No.
No. Shares/Interest Pledged
Authorized Shares
CPI International, Inc.
CPI International Holding Corp.
5
1,110 shares of common stock / 100%
1,110 shares of common stock
Communications & Power Industries LLC
CPI International, Inc.
N/A
100% common interests / 100%
N/A
CPI Econco Division
Communications & Power Industries LLC
14
375 shares of common stock / 100%
20,000 shares of common stock
CPI Malibu Division
Communications & Power Industries LLC
15
45,699 shares of common stock / l 00%
50,000 shares of common stock
Communications & Power Industries International Inc.
CPI Subsidiary Holdings LLC
2
100 shares of common stock / 100%
1,000 shares of common stock
Communications & Power Industries Asia Inc.
CPI Subsidiary Holdings LLC
2
100 shares of common stock / 100%
1,000 shares of common stock
CPI Subsidiary Holdings LLC
Communications & Power Industries LLC
N/A
100% common interests / 100%
N/A
CPI Locus Microwave, Inc.
Communications & Power Industries LLC
12
754 shares of common stock / 100%
754 shares of common stock
CPI Radant Technologies Division Inc.
Communications & Power Industries LLC
25A
457,862.7 shares of common stock / 100%
1,000,000 shares of common stock
Communications & Power Industries Europe Limited
CPI Subsidiary Holdings LLC
8
9
155,612 shares of ordinary stock / 101,147 shares (65%) evidenced by certificate
number 11 are pledged
200,000 shares of ordinary stock
Communications & Power Industries Australia PTY Limited
CPI Subsidiary Holdings LLC
11
12
60,01l shares of ordinary stock / 39,007 shares (65%) evidenced by certificate
number 11 are pledged
60,012 shares of ordinary stock
Communications & Power Industries LLC
131
1 share of ordinary stock / 0.65 shares (65%) are pledged























_________________________
1    Not required to be delivered.

-1-

--------------------------------------------------------------------------------










Issuer
Record Owner
Certificate No.
No. Shares/Interest Pledged
Authorized Shares
Communications & Power Industries Italia S.r.L.
CPI Subsidiary Holdings LLC
N/A
100% ownership
interests / 65%
N/A
Communications & Power Industries India Private Limited
Communications & Power Industries International Inc.
12
99,999 shares of common stock / 64,999.35 shares (65%) are pledged
5,000,000
Communications & Power Industries Asia Inc.
23
1 share of common stock / 0.65 shares (65%) are pledged
Communications & Power Industries Singapore Pte. Ltd.


Communications & Power Industries Asia Inc.
1
24
2 ordinary shares / 1.3 ordinary shares (65%) are pledged
N/A
Communications & Power Industries Canada Inc.


CPI International, Inc.
2
l00 shares of common stock / 65 shares (65%) evidenced by certificate number 2
are pledged


Unlimited





Pledged Notes
None.


















































_________________________
2 
Not required to be delivered.

3 
Not required to be delivered.

4 
No certificates required to be delivered.


-2-

--------------------------------------------------------------------------------








Schedule 2


Filing Offices




Type of Filing
Entity
Jurisdictions
UCC-1 financing statement
CPI International Holding Corp.
Delaware Secretary of State
UCC-1 financing statement
CPI International, Inc.
Delaware Secretary of State
UCC-1 financing statement
Communications & Power Industries LLC
Delaware Secretary of State
UCC-1 financing statement
CPI Econco Division
California Secretary of State
UCC-1 financing statement
CPI Malibu Division
California Secretary of State
UCC-1 financing statement
CPI Subsidiary Holdings LLC
Delaware Secretary of State
UCC-1 financing statement
Communications & Power Industries International Inc.
Delaware Secretary of State
UCC-1 financing statement
Communications & Power Industries Asia Inc.
Delaware Secretary of State
UCC-1 financing statement
CPI Locus Microwave, Inc.
Delaware Secretary of State
UCC-1 financing statement
CPI Radant Technologies Division Inc.
Massachusetts Secretary of the Commonwealth
Mortgage filing
Communications & Power Industries LLC
Essex County, Massachusetts
United State Patent & Trademark Office filing
See Schedule 5 for record owner of the applicable Patents.
United States
United State Patent & Trademark Office filing
See Schedule 5 for record owner of the applicable Trademarks.
United States




-3-

--------------------------------------------------------------------------------










Schedule 3


Instruments; Chattel Paper




I.    Promissory Notes:




None.






2.    Chattel Paper:




None.

-4-

--------------------------------------------------------------------------------








Schedule 4


[Not Used]

-5-

--------------------------------------------------------------------------------








Schedule 5


Copyrights, Patents, Trademarks and Intellectual Property Licenses






PATENTS56 


Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Method of and apparatus for Magnetic Focusing of Off-Axis Electron Beam
U.S.
10/192772
07/09/02
6,856,081
02/15/05
Communications & Power Industries Inc.
Issued
Method of and apparatus for Magnetic Focusing of Off-Axis Electron Beam
(Division)
U.S.
10/996180
11/22/04
7,005,789
02/28/06
Communications & Power Industries Inc.
Issued
Method of and apparatus for Magnetic Focusing of Off-Axis Electron Beam
Japan
2004-520128
7/9/2003
4690036
6/1/2011
Communications & Power Industries Inc.
Issued











































_________________________
5 
For patents currently in the name of Radant Technologies, Inc. the Company has
filed change of name to CPI Radant Technologies Division Inc. Will follow up
with notice of recordation from the USPTO upon receipt.

6 
Company has filed conversion from Communications & Power Industries, Inc. to
Communications & Power Industries LLC. Will follow up with notice of recordation
from the USPTO upon receipt.


-6-

--------------------------------------------------------------------------------










Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Method of and apparatus for heating a reaction vessel with microwave energy
U.S.
08/236759
04/29/94
5,532,462
07/02/96
Communications & Power Industries Inc.
Issued
Adaptive Heater Voltage Algorithm and Control System for Setting and Maintenance
of the Heater Voltage of a Vacuum Electron Device
U.S.
09/629,315
7/31/00
6,456,009
9/24/02
Communications & Power Industries
Issued
Two State Power Converter with Interleaved Buck Regulators
U.S.
09/574,712
05/18/00
6,211,657
04/03/01
Communications & Power Industries
Issued
A multiple Stage Depressed Collector (MSDC) Klystron-Based Amplifier for
Ground-Based Satellite and Terrestial Communications
U.S.
09/668,008
09/21/00
6,552,490
04/22/03
Communications & Power Industries Inc.
Issued
Crossed Field Device
U.S.
09/259,643
02/26/99
6,236,161
05/22/01
Communications & Power Industries Inc.
Issued


-7-

--------------------------------------------------------------------------------










Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Crossed Field Amplifier with Multipactor Suppression
U.S.
09/455,886
12/06/99
6,437,510
08/20/02
Communications & Power Industries Inc.
Issued
FR
99961949.7
12/06/99
EP1155434
11/26/08
 
EP designates only France
Microwave Applicator for Heating a Moving Fluid
U.S.
10/160,666
5/30/2002
6,740,858
05/25/04
Communications & Power Industries
Issued
PCT
02741805.2
05/30/02
EP1397939
12/19/07
Issued EP designates only Finland.
Waveguide Foreign Object Damage Prevention Window
U.S.
10/222,255
08/16/02
6,867,401
03/15/05
Communications & Powers Industries
Issued
PCT
02770405.5
08/16/02
EP1428287
10/29/08
Issued
AUS
2002335641
8116/02
2002335641
8/10/06
Issued
CA
2456227
8116/02
2456227
8/10/10
Issued
EP patent designates only France and Great Britain




-8-

--------------------------------------------------------------------------------










Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
High Frequency Vacuum Tube with Closely Spaced Cathode and Non- Emissive Grid


FR
94303848.9
05/27/94
0627757
11/25/98
 
Issued
GB
94303848.9
05/27/94
0627757
11/25/98
 
EP patent designates
only France and Great Britain


Cover Assembly for Vacuum Electronic Device
U.S.
09/778,387
02/06/01
7,029,296
04/18/06
Communications & Powers Industries
Issued
Dynamic Depressed Collector
U.S.
11/347,357
02/03/06
7,368,874
05/06/08
Communications & Powers Industries, Inc. a Satcom Division
Issued
L-Band Inductive Output Tube
U.S.
10/982,192
11/04/04
7,145,297
12/05/06
Communications & Power Industries, Inc.
Issued
Breach Lock Mechanism Seating
Vacuum Electron Device
U.S.
11/370,708
03/07/06
7,384,293
6/10/08
Communications & Power Industries, Inc.
Issued


-9-

--------------------------------------------------------------------------------










Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Radio Frequency
Isolation System
and Cover
Assembly for
Vacuum Electron
Device
U.S.
11/370,429
03/07/06
7,359,206
04/15/08
Communications & Power Industries, Inc.
Issued
High Voltage
Connection for
Vacuum
electron device
U.S.
11/370,279
03/07/06
7,242,135
07/10/07
Communications & Power Industries, Inc.
Issued
Liquid Cooling
System for Linear
Beam Device
Electrodes
U.S.
11/376,970
03/15/06
 
 
Communications & Power Industries, Inc.
Published
Waveguide
Attenuator Having
Coaxial Probes
U.S.
12/047,339
03/13/08
7,733,195
06/08/10
Communications & Power Industries, Inc.
Issued
Grid for Vacuum
Electronic Device and
Method for
manufacture of same
U.S.
12/008,069
01/07/08
8,278,812
10/02/12
Communications & Power Industries, Inc.
Issued


-10-

--------------------------------------------------------------------------------










Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Dynamic Depressed Collector
U.S.
12/075,870
03/14/08
7,888,873
02/15/11
Communications & Power Industries, Inc.
Issued
Terahertz Sheet Beam
Klystron
U.S.
12/074,558
03103108
8,076,853
12/13/11
Communications & Power Industries, Inc.
Issued
Multiple stage
depressed collector (MSDC) kly-stron based amplifier for
ground based satellite
and terrestrial
communications
U.S.
10/387,929
3/12/03
6,870,318
3/22/05
Communications & Power Industries, Inc.
Issued
Dynamic Plasma Driven Antenna
U.S.
08/788,818
01/23/97
5,864,322
01/26/99
Communications & Power Industries, Inc.
Issued
Low-Windload Satellite Antenna
U.S.
09/169,454
10/09/98
6,198,457
03/06/01
Communications & Power Industries, Inc.
Issued
Digital Beamforming Radar System
U.S.
10/121,964
04/12/02
6,882,311
04/19/05
Communications & Power Industries, Inc.
Issued
Plasma Phased Array Electronic Scan Antenna
U.S.
10/427,705
04/30/03
6,856,301
02/15/05
Communications & Power Industries, Inc.
Issued




-11-

--------------------------------------------------------------------------------








Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Planar Scanner Antenna for High Frequency Scanning and Radar Environments
U.S.
11/933,103
10/31/07
7,868,839
01/11/11
Communications & Power Industries, Inc.
Issued
Reflective Antenna Assembly
U.S.
11/933,053
10/31/07
8,159,410
04/17/12
Communications & Power Industries, Inc.
Issued
A Deployable Phasing System for Emulating Reflective Surfaces
U.S.
11/932,785
10/31/07
7,755,564
07/13/10
Communications & Power Industries, Inc.
Issued
System and Method for Providing a Deployable Phasing Structure
U.S.
11/933,040
10/31/07
7,872,614
01/18/11
CPI Malibu Division (Still in former name Malibu Research Associates, Inc.)7
Issued
Adjustable Paneling System for a Phasing Structure
U.S.
11/933,063
10/31/07
7,804,464
09/28/10
Communications & Power Industries, Inc.
Issued
Method and Apparatus For Focusing Of Off­Axis Electron Beam
EPC
3763466.4
07/09/03
EP1522084
11/16/2011
Communications & Power Industries, Inc.
Issued















































_________________________
7 
Company has filed change of name to CPI Malibu Division. Will follow up with
notice of rccordation from the USPTO upon receipt.


-12-

--------------------------------------------------------------------------------










Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Gun-Only Magnet Used For a Multi-Stage De- pressed Collector Kly-stron
U.S.
09/649,479
8/28/00
6,777,877
08/17/04
Communications & Power Industries, Inc.
Issued
Input Circuit for RF Amplifier
Japan
2001557067
2/7/2001
3955470
8/8/2007
Communications & Power Industries, Inc.
Issued
Circular crossed field amplifier especially magnetron construction having
cylindrical cathode secondary electron transmission and outer cylindrical anode
forming cycloidal electronic trajectory
FR
2784226
9/23/1999
2784226
8/3/2001
Communications & Power Industries, Inc.
Issued
B-sandwich radome fabrication
United States
11/434,485
05/15/06
7,420,523
September 2, 2008
Radant Technologies, Inc.
Issued
Lightweight C- sandwich radome fabrication
United States
11/434,052
05/15/06
7,463,212
December 9, 2008
Radant Technologies, Inc.
Issued
Multi-Band, Broadband, High Angle Sandwich Radomc Structure
United States
13/135,263
June 30,
2011
N/A
N/A
Radant Technologies, Inc.
Pending




-13-

--------------------------------------------------------------------------------








Title
Country
Application No.
Filing Date
Patent No.
Issue Date
Registered Holder
Status
Lightweight, Multi-Band High Angle Sandwich Radome For Millimeter Wave
Frequencies
United States
13/506,968
May 29, 2012
N/A
N/A
Radant Technologies, Inc.
Pending
Cross Field Amplifiers with Reduced
Spurious
U.S.
13/424,460
03/20/12
N/A
N/A
CPI Beverly Microwave Division8
Published
Method and Apparatus for Testing an Antenna Control System
U.S.
09/181,366
10/28/98
6,107,958
08/22/00
CPI Malibu Division
Issued



























































_________________________
8 
Corrective assignment has been filed. Will follow up with notice of rccordation
from the USPTO upon receipt.


-14-

--------------------------------------------------------------------------------










TRADEMARKS9 


Registered Holder
Mark
Jurisdiction
App/Reg. No.
Status
Communications & Power Industries, Inc.


EIMAC (block)
Benelux
322,635
Registered
Communications & Power Industries, Inc.
EIMAC and Design (script with tube)
Benelux
322,634
Registered
Communications & Power Industries, Inc.
COMMUNICATIONS & POWER INDUSTRIES
Canada
529,576
Registered
Communications & Power Industries, Inc.
CPI
Canada
545,677
Registered
Communications & Power Industries, Inc.
EIMAC (block)
Canada
UCA19521
Registered
Communications & Power Industries, Inc
KLYSTRODE
Canada
415,873
Registered
Communications & Power Industries, Inc.
EIMAC (block)
Community Trademark
005759147
Registered
Communications & Power Industries, Inc.
COMMUNICATIONS & POWER INDUSTRIES
France
96/628,905
Registered
Communications & Power Industries, Inc.
CPI
Community Trademark
5129606
Registered
Communications & Power Industries, Inc.
CPI
France
96/629,153
Registered
Communications & Power Industries, Inc
EIMAC and Design (script with tube)
France
1,253,963
Registered
Communications & Power Industries, Inc.
EIMAC
(stylized)
France
1,393,489
Registered
Communications & Power Industries, Inc.
KLYSTRODE
France
1,246,578
Registered





























_________________________
9 
Company has filed conversion from Co1nmunications & Power Industries, Inc. to
Communications & Power Industries LLC. Will follow up with notice of recordation
from the USPTO upon receipt.


-15-

--------------------------------------------------------------------------------








Registered Holder
Mark
Jurisdiction
App/Reg. No.
Status
Communications & Power Industries, Inc.
CPI
Germany
39544851
Registered
Communications & Power Industries, Inc.
EIMAC (block)
Germany
871,602
Registered
Communications & Power Industries, Inc.
EIMAC and Design (script with tube)
Germany
826,924
Registered
Communications & Power Industries, Inc
KLYSTRODE
Germany
1,063,826
Registered
Communications & Power Industries, Inc.
EIMAC
(stylized)
Hong Kong
19530644
Registered
Communications & Power Industries, Inc
EIMAC (block)
Hungary
117258
Registered
Communications & Power Industries, Inc.
EIMAC and Design (script with tube)
Hungary
117259
Registered
Communications & Power Industries, Inc.
EIMAC and Design (script with tube)
International-Japan, Russian Fed, Switzerland, Community Trademark
916474
Registered
Communications & Power Industries, Inc
KLYSTRODE
Italy
MI/2013/011320
Renewed under new app. no.
Communications & Power Industries, Inc
COMMUNICATIONS & POWER
INDUSTRIES & Design
Japan
4,421,238
Registered
Communications & Power Industries, Inc
CPI and Design
Japan
4,318,749
Registered
Communications & Power Industries, Inc
EIMAC (block)
Japan
767,089
Registered
Communications & Power Industries, Inc.
KLYSTRODE
Japan
1,843,593
Registered
Communications & Power Industries, Inc.
EIMAC
(script with tube)
Mexico
119942
Registered




-16-

--------------------------------------------------------------------------------










Registered Holder
Mark
Jurisdiction
App/Reg. No.
Status
Communications & Power Industries, Inc.
EIMAC
(stylized)
Mexico
47827
Registered
Communications & Power Industries, Inc.
EIMAC and Design (script with tube)
Russian Federation
50612
Registered
Communications & Power Industries, Inc.
EIMAC (block)
South Africa
859/47
Registered
Communications & Power Industries, Inc.
EIMAC (block)
Switzerland
272436
Registered
Communications & Power Industries, Inc.
EIMAC and Design (script with tube)
Switzerland
272562
Registered
Communications & Power Industries, Inc.
EIMAC and Design (script with tube)
Taiwan
43324
Registered
Communications & Power Industries, Inc.
CPI
U.K.
2,032,124
Registered
Communications & Power Industries LLC
EIMAC & Design
U.S.
693,775
Registered
Communications & Power Industries LLC
EIMAC & Design
U.S.
601,596
Registered
Communications & Power Industries, Inc.
KLYSTRODE
U.S.
1,230,935
Registered
Communications & Power Industries, Inc.
COMMUNICATIONS & POWER INDUSTRIES
U.S.
2,149,633
Registered
Communications & Power Industries LLC
CPI
U.S.
2,226,433
Registered
Communications & Power Industries LLC
CPI COMMUNICATIONS & POWER INDUSTRIES &
Design
U.S.
2,074,430
Registered
Communications & Power Industries, Inc.
AUTOWAVE
U.S,
2,522,865
Registered
CPI Malibu Division
MALIBU RESEARCH
U.S.
1,916,061
Registered
CPI Malibu Division
FLAPS
U.S.
2,072,082
Registered




-17-

--------------------------------------------------------------------------------










Registered Holder
Mark
Jurisdiction
App/Reg. No.
Status
CPI Malibu Division
EDGE SCANNER
U.S.
2,074,132
Registered
Communications & Power Industries LLC
SUPERLINEAR
U.S.
3,578,639
Registered
Communications & Power Industries, Inc.
EIMAC (block)
United Kingdom
879,729
Registered
Communications & Power Industries, Inc.
EIMAC (block)
United Kingdom
1,181,843
Registered
Communications & Power Industries, Inc.
EIMAC
(script with tube)
United Kingdom
879,730
Registered
Communications & Power Industries, Inc.
KLYSTRODE
United Kingdom
1,203,881
Registered
Communications & Power Industries, Inc.
EIMAC
(stylized)
Venezuela
F-015384
Registered
Communications & Power Industries, Inc.
Communications & Power Industries
Community Trademark
2279,024
Registered
Communications & Power Industries, Inc.
Communications & Power Industries
United Kingdom
2,032,119
Pending
Communications & Power Industries, Inc.
Communications & Power Industries
Italy
1213894
Pending
Communications & Power Industries, Inc.
CPI
Italy
1213893
Pending
CPI Locus Microwave, Inc.
Locus Microwave
U.S.
3,250,935
Registered




-18-

--------------------------------------------------------------------------------










COPYRIGHTS


None.

-19-

--------------------------------------------------------------------------------










INTELLECTUAL PROPERTY LICENSES


Patent Licenses:


Cross-License Agreement, dated as of August 10, 1995, between Varian Associates,
Inc. and CPI International, Inc.


Trademark Licenses:


None.


Copyright


Licenses:


None.

-20-

--------------------------------------------------------------------------------










Schedule 6


Commercial Tort Claims






None.





-21-

--------------------------------------------------------------------------------










Schedule 7


[Reserved]



-22-